Citation Nr: 0826346	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by multiple joint pain.

2.  Entitlement to service connection for disability 
manifested by muscle pain.  

3.  Entitlement to an increased evaluation for left cubital 
tunnel syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had various periods of service including with the 
Air Force and the National Guard since 1985.  He was born in 
1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York City.  The veteran provided 
testimony before the undersigned Veterans Law Judge on Travel 
Board via videoconferencing with the Albany VA Medical Center 
(VAMC), in June 2007; a transcript is of record.

Including action which has taken place during the pending 
appeal, service connection is also now in effect for status 
post repair of anal fissure, also claimed as irritable bowel 
syndrome, rated as 10 percent disabling.

The issues on appeal in ##1 and 2 on the first page, above, 
were initially phrased as "entitlement to service connection 
for unspecified multiple joint pain including as due to 
undiagnosed illness"; and "entitlement to service 
connection for muscle aches including as due to undiagnosed 
illness".  For reasons that will be further discussed below, 
it is unclear that this is entirely accurate.  So to better 
focus on the issues at hand, the Board has re-phrased them as 
shown on page 1 of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The documentation in the file appears to reflect that the 
veteran had U.S. Air Force service from March 4, 1985, to 
April 17, 1997 at which time he transferred to the Vermont 
Air National Guard (from April 18, 1997, to August 1999); he 
was then again on duty (including, it appears, for training, 
from September 11, 2001, to August 18, 2002, and July 2, 
2004, to August 19, 2004.  

However, those do not appear to be entirely finite dates, and 
there are some questions as to exactly when the veteran has 
and has not been deployed, to what location and theater, and 
under what auspices.  This needs to be clarified.  He has 
reported that he served in Korea but also in Southeast Asia, 
although he has since reported that he is not claiming 
benefits as a veteran of the Persian Gulf theater of 
operations (e.g., as an "undiagnosed illness").  

At the Travel Board hearing, he reported that he was not 
merely a weekend warrior with the Vermont ANG, but that he 
was with them on a full-time basis as a weapons loader.  Tr. 
at 9-10. 11-12.  He indicated that he had been with the 
Baltimore Air Guard from April 1997 to 1999, and in 1999 or 
2000 went to Vermont, all without a break in service.  Tr. at 
10-11. 

The veteran has indicated that he responded for examinations 
when he was so timely notified and not deployed.  The last VA 
examination for which there is a report was from the VAMC in 
Albany in 2000; he has since indicated that he receives 
ongoing care at that facility. 

It is also unclear that all VA records are in the file.  Some 
private medical reports have since been introduced into the 
file showing multiple complaints including those diagnosed as 
lumbar disc herniation and ankle disability during care since 
2003.  

At the time of the hearing, the veteran testified that he had 
been unable to attend a physical examination to assess his 
current problems as he was then deployed, as he had been on 
several prior occasions.  He also indicated that he would be 
returning to active service in Iraq the following month (from 
July to October 2007).  Tr. at 16-17.  Further records have 
not since been added to the claims file.

As for the claims of multiple joint and muscle pain, he has 
testified that this appears to come with physical labor.  
However, except for problems diagnosed since 2003 by private 
care-givers as a lumbar herniated disc, and ankle complaints, 
etc., it is unclear as to his current other identifiable 
disability of muscles or joints otherwise, in the absence of 
a current examination.  

Nonetheless, it is noted that service connection was 
previously in effect for chrondromalacia of both the left and 
right patellae until severance took place effective May 1, 
2007.  It appears that both knees were included in those 
joints shown as parts of ##1 and 2 on the front page of this 
decision.  In that regard, it must be noted that the 
severance was primarily because there was no nexus opinion.  

During the course of the current appeal, and as applicable to 
issue #3, new guidelines have recently been issued by the 
U.S. Court of Appeals for Veterans Claims (Court) with regard 
to increased ratings cases and mandatory notice, in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2009).  

Given the circumstances cited above, for both procedural and 
substantive reasons that remain unresolved, the Board has no 
option but to return the case for development.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

    (a)  The veteran should be asked to identify 
all units with which he has served, and the 
service department(s) should be asked to 
certify all periods of time of service and in 
what capacity.  This should include all periods 
of active duty, active duty for training (ADT 
or ACDUTRA) and inactive duty for training 
(IADT or INACDUTRA) since 1985 and to include 
recent deployments including since the 2007 
hearing.
    
    (b)  All service treatment records should be 
obtained from all periods of service and 
attached to the claims file.
    
    (c)  After identification by the veteran as 
to locations, dates, etc., all VA and private 
treatment records since 1985 should be acquired 
and attached to the claims file.
    
2.  The veteran should be examined by an 
orthopedist and a neurologist to determine the 
nature and etiology of all claimed muscle and 
joint problems, and to determine the extent of 
his current left cubital tunnel disability as 
already service-connected.  

The claims folder, to include a copy of this 
Remand, must be made available to any examiner 
for review in conjunction with the examination, 
and any examiner must indicate in the 
examination report that the claims folder was 
so reviewed. 

    As to the issues of service connection for 
muscle and joint problems, the examinations are 
to determine: 

    (a)  What are his current diagnoses and the 
nature of his disabilities as to each of the 
claimed disorders, based upon the previous 
medical records on file and the veteran's 
history before, during, and after his service?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically related to his 
military service?

    (e)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
and has been either caused or aggravated beyond 
its previous baseline level of disability by a 
service-connected disability or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

    (i)  The examiner(s) should provide an 
opinion as to effects of his service-connected 
left cubital syndrome disability upon his daily 
living as well as his ability to work.  

(3)  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

(4)  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for service connection and an increased 
rating on all potential bases.  

If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

